                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA
HELEN McLAUGHLIN                      :    CIVIL ACTION NO. 14-7315
                                      :
               v.                     :
                                      :    NO. 14-7316 (Ruble)        NO. 16-3732 (Gross)
BAYER ESSURE, INC., et al.            :    NO. 14-7318 (Stelzer)      NO. 16-3733 (Johnson)
                                      :    NO. 14-7317 (Strimel)      NO. 16-3766 (Summerlin)
And Related Actions                   :    NO. 15-0384 (Walsh)        NO. 16-3767 (Rodvill)
                                      :    NO. 16-1458 (Dunstan)      NO. 16-3769 (Quinton)
                                      :    NO. 16-1645 (Clarke)       NO. 16-4081 (Bradford)
                                      :    NO. 16-1921 (Souto)        NO. 17-2915 (Wistrom)
                                      :    NO. 16-2166 (Bailey)       NO. 17-3968 (Bobo)
                                      :    NO. 16-2154 (Campos)       NO. 17-4417 (Guess)
                                      :    NO. 16-2717 (Bolds)        NO. 17-4936 (Gonzalez)
                                      :    NO. 16-3049 (Tulgetske)    NO. 18-37 (Jenson)
                                      :    NO. 16-3409 (Abeyta)       NO. 18-836 (Morua)
                                      :    NO. 16-3589 (Burgis)       NO. 18-837 (Galan)
                                      :    NO. 16-3710 (Dong)         NO. 18-838 (Alfaro)
                                      :    NO. 16-3730 (Mantor)       NO. 18-908 (Archer)
                                      :    NO. 16-3731 (Olague)


                                           ORDER

       AND NOW, this 13th day of August, 2019, upon consideration of “Plaintiffs’ Motion for

Resolution of Dispute over Method of Satisfying ESI Obligations, or, in the Alternative, Motion

for a Protective Order” (Docket No. 405 in McLaughlin), all documents filed in connection

therewith, and the Special Discovery Master’s Report and Recommendations concerning the

Motion (Docket No. 480 in McLaughlin), to which no objections have been filed, IT IS

HEREBY ORDERED as follows:

       1.   The Report and Recommendation is APPROVED and ADOPTED in accordance

            with Paragraph 8 of the Agreed Case Management Order Concerning Appointment of

            the Special Discovery Master (Docket No. 254 in McLaughlin).
2. Plaintiffs’ Motion is GRANTED IN PART and DENIED IN PART as set forth in

   the Report and Recommendation.



                                        BY THE COURT:

                                        /s/ John R. Padova, J.

                                        _________________________________
                                        John R. Padova, J.




                                    2
